


110 HR 2566 IH: National Digital Television Consumer

U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2566
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2007
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide American consumers information about the
		  broadcast television transition from an analog to a digital
		  format.
	
	
		1.Short titleThis Act may be cited as the
			 National Digital Television Consumer
			 Education Act.
		2.Labeling and
			 consumer educationSection 330
			 of the Communications Act of 1934 (47 U.S.C. 330) is amended—
			(1)by redesignating
			 subsection (d) as subsection (e); and
			(2)by
			 inserting after subsection (c) the following new subsection:
				
					(d)Labeling and
				consumer education
						(1)Requirements for
				retail distributors and other vendors
							(A)Retail
				distributorsAny retail
				distributor of any television receiving equipment described in section 303(s)
				that does not include a digital tuner shall—
								(i)effective 90 days after the date of
				enactment of the National Digital Television
				Consumer Education Act, place adjacent to each unit of such
				equipment that such distributor displays for sale or rent a consumer alert as
				provided by the manufacturer pursuant to
				paragraph (2), except that such distributor
				shall not be required to affix such label to the television screen on such
				equipment, as long as the label is—
									(I)in the close
				vicinity of, and associated with, the unit on display; and
									(II)clearly visible
				to consumers; and
									(ii)effective 90 days after the enactment of
				the National Digital Television Consumer
				Education Act, provide information to consumers, on signs and in
				pamphlet form, in the display area for product categories that include any
				television receiving equipment described in section 303(s) that does not
				include a digital tuner television, sufficient to convey the information
				carried in the consumer advisory label. Such signs and pamphlets shall also
				include information on recycling old televisions, computer monitors, computer
				central processing units, fax machines, and scanners and other consumer
				electronics.
								(B)Other
				vendorsEffective 90 days
				after the date of enactment of the National
				Digital Television Consumer Education Act, any seller via direct
				mail, catalog, or electronic means, such as the Internet, of any television
				receiving equipment described in section 303(s) that does not include a digital
				tuner, shall include in clear and conspicuous print the consumer alert required
				by paragraph (2) at the point of display for
				the apparatus, or, if there is no display, at the point of sale. Such
				information shall also include information on recycling old televisions and
				other consumer electronics.
							(2)Consumer
				alertThe consumer alert
				required by this paragraph shall display in clear and conspicuous print, the
				following consumer alert:
							Consumer
				Alert
							This TV has
				only an analog broadcast tuner and will require a converter box after February
				17, 2009, to receive over-the-air broadcasts with an antenna because of the
				Nation's transition to digital broadcasting. The TV should continue to work as
				before with cable and satellite TV services, gaming consoles, VCRs, DVD
				players, and similar products. For more information, call the Federal
				Communications Commission at 1–888–225–5322 (TTY: 1–888–835–5322) or visit the
				Commission's digital television website at: www.dtv.gov.
							Nuncio
				Consumidor
							Esta TV tiene sólo un sintonizador de
				emisión análogo y por lo tanto requerirá una caja de conversión después del 17
				de febrero de 2009 para recibir emisiones de TV terrestre con una antena,
				debido a la transición nacional a la emisión de TV digital. Esta continuará
				funcionando igualmente con TV por cable, sistema de TV satélite, consolas de
				juegos, videograbadoras, reproductores de DVD y productos similares. Si
				requiere más información llame a la Comisión Federal de Comunicaciones al
				1–888–225–5322 (TTY: 1–888–835–5322) o visite el sitio web de la Comisión en
				www.dtv.gov.
							(3)Other
				devicesFor devices other than television sets that are included
				in section 303(s) and that contain an analog tuner, but not a digital tuner,
				the Commission shall require the clear and conspicuous placement of a
				comparable consumer advisory label on such devices, as well as on the outside
				of the retail packaging of such devices.
						(4)Additional
				Disclosures
							(A)Announcements
				and notices requiredFrom November 1, 2007, through March 31,
				2009—
								(i)each television
				broadcaster shall air, at a minimum, 120 seconds per day of public service
				announcements between the hours of 6 a.m. and 11:35 p.m., at variable time
				slots throughout the week, with at least half aired between the hours of 5 p.m.
				and 11:35 p.m.; and
								(ii)any multichannel
				video program distributor shall include a notice in or with each periodic bill.
								(B)Content of
				announcements and noticesThe announcements and notices required
				by this paragraph shall educate consumers about the deadline for termination of
				analog television broadcasting and the equipment options consumers have after
				such termination. Announcements aired and notices distributed after January 1,
				2008, shall also educate consumers about the need for and availability of the
				converter box voucher program and the steps to redeem the voucher.
							(5)Advisory
				committee
							(A)EstablishmentThe Commission shall, after consultation
				with the National Telecommunications and Information Administration and the
				Federal Trade Commission, create a DTV Transition Federal Advisory Committee to
				lead the effort to educate the public about the digital television transition
				and to ensure that the public knows the information described in
				paragraph (3)(B). Such consumer
				education shall commence no later than January 1, 2008.
							(B)CompositionThe committee shall be composed of
				representatives from the following groups: commercial broadcasters,
				noncommercial broadcasters, cable operators, satellite providers, retailers and
				manufacturers of consumer electronics equipment, electronic recyclers, minority
				groups, Hispanic Americans, Americans whose primary language is not English,
				Americans with disabilities, Americans living in rural communities, general
				business, senior citizens, commercial advertising, and consumers in
				general.
							(C)Advisory
				committee roleThe committee shall—
								(i)develop a
				comprehensive education plan for consumers regarding the digital television
				transition which includes—
									(I)specific and
				targeted messages to reach various consumer constituencies (such as low income,
				minorities, Spanish-speaking, and the elderly);
									(II)best methods to
				deliver the message to affected consumers;
									(III)implementation of
				the plan;
									(IV)website
				information and toll-free numbers; and
									(V)information on
				recycling old televisions and other consumer electronics;
									(ii)coordinate with
				stakeholders to ensure that the transition is properly implemented; and
								(iii)report to
				Congress every 6 months on how the transition is progressing.
								(D)First
				meetingThe advisory committee shall conduct its first meeting
				within 60 days after the date of enactment of the
				National Digital Television Consumer
				Education Act.
							(6)Commission
				information services
							(A)Toll-free line
				and websiteThe Commission’s toll-free number for consumers
				information and the Commission’s Internet website shall provide information
				concerning the digital television transition, in the English and Spanish
				languages, not later than January 1, 2008.
							(B)AdvertisingThe Commission is authorized and required
				to use funds available for consumer information activities to obtain
				advertising in public transportation vehicles and facilities to provide
				information concerning the digital television
				transition.
							.
			3.Digital
			 television consumer education grant programPart C of the National Telecommunications
			 and Information Administration Organization Act is amended by inserting after
			 section 158 (47 U.S.C. 942) the following new section:
			
				159.Digital
				television consumer education grant program
					(a)Program
				authorizedThe Assistant Secretary of Commerce for Communications
				and Information is authorized to establish a temporary grant program for the
				purpose of coordinating and leading a nationwide consumer education and
				outreach campaign regarding America’s conversion to digital television.
					(b)Single
				grantNo later than January
				1, 2008, and ending no earlier than March 31, 2009, the Assistant Secretary
				shall award a single grant from the program authorized by this section to one
				qualified entity.
					(c)Qualified
				entityFor purposes of this section, the term qualified
				entity shall be a corporation, organized under section 501(c)(3) of the
				Internal Revenue Code of 1986, that represents the interests of local
				noncommercial television stations at the national level, and consults with
				commercial broadcasters, consumer equipment manufacturers, electronics
				retailers, cable and satellite operators, consumer groups, older Americans,
				Hispanic Americans, Americans whose primary language is not English, Americans
				with disabilities, and Americans living in rural communities.
					(d)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $20,000,000 for fiscal year 2008. Such sums are authorized to
				remain available subject to subsection (e).
					(e)TerminationExpenditures
				for the grant program under this section shall terminate on March 31,
				2009.
					.
		
